                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

MARIO THREATT,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 17-1180-JDT-cgc
                                                 )
CORPORAL WHITAKER, ET AL.,                       )
                                                 )
       Defendants.                               )


                   ORDER DIRECTING ENTRY OF JUDGMENT,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Plaintiff Mario Threatt filed a pro se civil complaint on August 7, 2017, in the U.S. District

Court for the Middle District of Tennessee. (ECF No. 1.) At the time, Threatt was incarcerated at

the Henry County Jail in Paris, Tennessee. On August 10, 2017, U.S. District Judge Waverly D.

Crenshaw granted leave to proceed in forma pauperis, assessed the civil filing fee pursuant to the

Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), and transferred the case to this

district. (ECF No. 7.)

       On January 23, 2019, this Court issued an order dismissing the complaint for failure to

state a claim but granting leave to file an amended complaint within 21 days. (ECF No. 13.) The

order notified Threatt that if he “fails to file an amended complaint within the time specified, the

Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.” (Id. at 7.) That

order was returned undeliverable on February 11, 2019, marked “Return to Sender,” and “Not

Here.” (ECF No. 14.) However, Threatt has not submitted any change of address. Threatt also
has not filed an amended complaint, and the time within which to do so has expired. Therefore,

judgment will be entered in accordance with the January 23, 2019, order dismissing the complaint

for failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by

Threatt in this case would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that led the Court

to dismiss this case for failure to state a claim also compel the conclusion that an appeal would not

be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and

Federal Rule of Appellate Procedure 24(a), that any appeal in this matter by Threatt would not be

taken in good faith. Leave to appeal in forma pauperis is DENIED.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Threatt, this is the

second dismissal of one of his cases as frivolous or for failure to state a claim.1 This strike shall

take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




       1
         Threatt previously filed Threatt v. Delanno, No. 1:06-cv-1064-JDT-STA (W.D. Tenn.
Apr. 18, 2006) (dismissed for failure to state a claim).

                                                 2
